Citation Nr: 1740810	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-28 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis, to include as due to an herbicide agent. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU), for the period prior to March 30, 2012.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971, with service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned Veterans Law Judge at a June 2017 videoconference hearing.  A copy of the transcript is associated with the file.

The issue of entitlement to service connection for rheumatoid arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In October 2012, the RO assigned a 100 percent disability rating for service-connected PTSD, effective March 30, 2012.

2. Prior to March 30, 2012, service connection was in effect for PTSD, rated as 70 percent disabling.  The combined disability rating is 70 percent prior to March 30, 2012.

3. The Veteran has not worked full-time since June 2006; he reportedly has work experience at General Motors as an assembler, warehouse helper, ergonomic representative, and material handler.
4. Service-connected PTSD precluded him from obtaining and retaining substantially gainful employment prior to March 30, 2012.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to March 30, 2012 (date of application), are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a VA Form 21-8940 Application for Increased Compensation Based on Unemployability on September 1, 2009.  This resulted in a January 2010 rating decision denying entitlement to a TDIU. A subsequent October 2012 rating decision granted a 100 percent evaluation for PTSD, effective March 30, 2012.  PTSD is the Veteran's sole service-connected disability.  The issue of TDIU is moot for the period from March 30, 2012.  Cf. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008).

A TDIU is provided where the combined schedular evaluation for service-connected disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16 (a).  

Under 38 C.F.R. § 4.16, if there is only one such disability, as is the case here, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16 (a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 
	
Analysis

For the period from his September 2009 TDIU application to March 30, 2012, the Veteran was in receipt of a 70 percent evaluation for his sole service-connected disability, PTSD.  As a result, he meets the 38 C.F.R. § 4.16 (a) requirements for this period.

In his September 2009 TDIU application, the Veteran reported experience as a material handler at General Motors.  At his June 2017 hearing, he testified that he also worked as an assembler, warehouse helper, and ergonomic representative at GM.  The Veteran reported having a high school education and completed a few years of college course work.  

At the Veteran's June 2017 videoconference hearing, he testified that prior to March 30, 2012, he was unable to obtain and maintain employment as a result of his PTSD.  Specifically, the Veteran testified that in approximately 2006 his symptoms became increasingly severe.  Irritability and paranoia substantially limited his ability to work with others, and his ability to focus and concentrate was also severely limited.  

An April 2010 private psychiatric evaluation documents an array of symptoms, and ultimately concluded that the Veteran was "not able to sustain his focus and his attention span long enough to make him a productive and predictably functional employee."  The Veteran's "paranoia prevents him from interacting with other people at work in a positive manner."  A January 2011 private psychological evaluation documented similar symptoms and functional impairment.  In addition, VA treatment records and lay statements from family members and former coworkers document symptoms and impairment consistent with medical records throughout the period.  In March 2012, a VA psychologist noted additional manifestations of PTSD and depression such as suicidal ideations and intermittent difficulties to perform activities of daily living.  The psychologist noted that the Veteran's disorder imposed "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  These manifestations were present prior to the day of the examination.  

After a review of the medical and lay evidence of record, the Board finds that the Veteran's service-connected PTSD rendered him unable to maintain gainful employment prior to March 30, 2012.  The medical and lay evidence made clear that the Veteran's service-connected PTSD had a substantial effect on his ability to maintain gainful employment.  

Prior to March 30, 2012, the Veteran's PTSD rendered him incapable of maintaining substantially gainful employment due to his inability to adequately work with others and supervisors, poor concentration, irritability, and a multitude of other manifestations of the disability.  

In sum, prior to March 30, 2012, service-connected PTSD impaired the Veteran's ability to engage in employment for which he is qualified.  Based upon his occupational talents and the nature of his service-connected PTSD, the Veteran was unable to engage in and retain substantially gainful employment prior to March 30, 2012.



ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU), effective September 1, 2009, is granted.


REMAND

In an October 2010 statement, the Veteran indicated that he believed his claimed rheumatoid arthritis was due to in-service exposure to Agent Orange while stationed in Vietnam, or alternatively, in-service exposure to a variety of chemicals that he came into contact with as a result of his MOS as a corrosion control specialist.  

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).  Personnel records indicate that the Veteran served within Vietnam from August 1969 to February 1970 at the Cam Ranh Bay Air Base.  Thus, exposure to an herbicide agent is presumed.

While rheumatoid arthritis is not a condition warranting presumptive service connection under 38 C.F.R. § 3.309 (e), an opinion addressing the potential of direct causation is warranted.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Veteran has not been afforded a VA examination to determine the etiology of his claimed rheumatoid arthritis.  Considering the Veteran's presumed exposure to an herbicide agent and his assertion that exposure to a variety of chemicals as a result of his MOS caused his rheumatoid arthritis, the Board finds that remand is appropriate in order to obtain a medical opinion as to the etiology of the Veteran's claimed disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting that he submit any additional relevant private medical records, or in the alternative, provide authorization to obtain them.

2. Obtain updated VA treatment records. 
3. Return the claims file to an examiner of appropriate knowledge and expertise in order to render an opinion regarding the etiology of the Veteran's claimed rheumatoid arthritis.  

It is up to the discretion of the examiner if a medical examination is necessary, or in the alternative, a medical opinion after a file review is sufficient.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's rheumatoid arthritis is causally or etiologically related to the Veteran's military service.

In doing so, the examiner should specifically address the Veteran's contentions that his rheumatoid arthritis is due to exposure to (a) herbicide agents or (b) a variety of chemicals associated with his MOS as a corrosion control specialist. (See Correspondence 10/25/2010 in VBMS).  

The examiner's opinion with respect to herbicide exposure should not rely solely on the fact that rheumatoid arthritis is not a presumptive condition under 38 C.F.R. § 3.309 (e).

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. In addition, the examiner should address the Veteran's lay statements, relevant buddy statements, relevant service treatment records, and any additional relevant medical records.
3. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


